Ed. F. McFaddin, Associate Justice (concurring). I reach the same conclusion as that reached by the majority, but by a reasoning process slightly different. Here is my reasoning: The appellant argues: (1) that the mortgage he executed to Lambert is void because it was not signed and acknowledged by appellant’s wife (see § 50-415, Ark. Stats.), and (2) that there can be ho receiver because there is no valid cause of action. But in this argument appellant overlooks Lambert’s right to invoke the doctrine of equitable subrogation. See Stephenson v. Grant, 168 Ark. 927, 271 S. W. 974; and Teal v. Thompson, 180 Ark. 63, 20 S. W. 2d 307. Here Lambert claims: (1) that Bragg contracted to buy the land from the Lambrook Corporation upon making stated annual payments; and (2) that Lambert — not as a volunteer — made some of the payments to the Lambrook Corporation. Therefore, under the doctrine of equitable subrogation, Lambert “stood in the shoes of Lambrook Corporation,” and could successfully urge the petition for receivership without being compelled to prove the validity of the mortgage executed by Bragg to Lambert. This principle of equitable subrogation supports the appointment of the receiver independently of any question of the validity of the mortgage executed by Bragg to Lambert.